 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1007 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Commending the University of Alabama for winning the Bowl Championship Series National Championship Game. 
 
 
Whereas, on January 7, 2010, the University of Alabama Crimson Tide defeated the University of Texas Longhorns, 37–21, in the Bowl Championship Series (BCS) National Championship Game in Pasadena, California; 
Whereas the University of Alabama located in Tuscaloosa, Alabama, has become one of the premier athletic and academic institutions in the country; 
Whereas the University of Alabama has been the Southeastern Conference (SEC) Football Champion a record-setting 22 times; 
Whereas the University of Alabama has made an NCAA-record 57 bowl appearances; 
Whereas the Crimson Tide players won many individual accomplishments throughout the season including, Mark Ingram as the first player from the University of Alabama to win the Heisman Trophy, Rolando McClain as the Butkus Award Winner, and 6 players selected as Associated Press First Team All Americans; 
Whereas Mark Ingram rushed for 116 yards and 2 touchdowns to be named the Offensive Most Valuable Player of the BCS National Championship Game; 
Whereas Marcell Dareus returned an interception for a touchdown and was named the Defensive Most Valuable Player of the BCS National Championship Game; 
Whereas the Crimson Tide defense held the University of Texas to 276 offensive yards and forced 5 turnovers during the BCS National Championship Game; 
Whereas Nick Saban in his third year as head coach led the University of Alabama to its first National Championship since 1992; and 
Whereas residents of Alabama and Crimson Tide fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Alabama for winning the Bowl Championship Series National Championship; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the victory; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Alabama President Dr. Robert E. Witt and head coach Nick Saban for appropriate display. 
 
Lorraine C. Miller,Clerk.
